Title: To Benjamin Franklin from [the Marquise de Boulainvilliers], [25 December? 1779]
From: Boulainvilliers, Marie-Madeleine-Adrienne d’Hallencourt Bernard, marquise de
To: Franklin, Benjamin


ce Samedy Matin [December 25, 1779?]
Nous avons lhonneur de faire Mille remerciments a Monsieur franklin de son attention obligeante. Nous sommes dans linquietudes et dans l’impassiances la plus vive des nouvelles; nous suplions Monsieur franklin de nous en intruire quand il le poura et de venir bientot recevoir nos tandres homages; ma petitte accouchée qui vat a ravir me prie de dire a Monsieur franklin quelle Meritte bien le plaisir de lembrasser et quelle le desir beaucoup.
 Addressed: A Monsieur / Monsieur franklin Minnistre / prenipotensere des êtats / de lamerique / a passey